DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claim 1, in the reply filed on 08/30/2022 is acknowledged.

Claim Status
The amendment of 07/15/2022 has been entered. Claims 1-10 are currently pending in this US patent application and were examined on their merits. Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Claim 1 is currently under examination and was examined on its merits.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 The microorganism Oceanobacillus picturae G8 is recited in the claims and, thus, is essential to the claimed invention. Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological materials are readily available to the public.  It is noted that applicant has deposited the organism (see, for example, preservation CCTCC NO: M 20191070 in cf. claim 1), but there is no indication in the specification as to public availability.
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;       
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant's attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  It is noted that the instant specification fails to provide any information about whether the deposit was made under the Budapest Treaty or whether the deposited organism is available to the public; the specification should be amended to include this information.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S.___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis: 
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

Claim -1 recites a strain of Oceanobacillus picturae G8, which is a naturally-occurring bacterium that has been isolated by the inventors. As such, claim --1 recites a judicial exception.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite additional elements that integrate the judicial exception into a practical application because the claims do not recite any elements other than judicial exceptions.

‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements other than judicial exceptions.

Therefore, claim 1 is directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claims are Free of the Prior Art
	The closest prior art to the claimed invention is found in Heyrman (Heyrman, Jeroen et. al. (2003). Virgibacillus carmonensis sp nov., Virgibacillus necropolis sp nov and Virgibacillus picturae sp nov., three novel species isolated from deteriorated mural paintings, transfer of the species of the genus Salibacillus to Virgibacillus, as Virgibacillus marismortui comb. nov and Virgibacillus salexigens comb. nov., and emended description of the genus Virgibacillus. International journal of systematic and evolutionary microbiology. 53. 501-11. 10.1099/ijs.0.02371-0.) Additionally, Lee suggests in a later publication the transfer of Virgibacillus picturae to the genus Oceanobacillus as Oceanobacillus picturae based on 16S rRNA genes and other taxonomic characteristics (Lee JS et. al. Virgibacillus koreensis sp. nov., a novel bacterium from a salt field, and transfer of Virgibacillus picturae to the genus Oceanobacillus as Oceanobacillus picturae comb. nov. with emended descriptions. Int J Syst Evol Microbiol. 2006 Jan;56(Pt 1):251-7. doi: 10.1099/ijs.0.63734-0. PMID: 16403894.) 
Heyrman teaches that Oceanobacillus picturae is a gram-positive bacterium, forms convex and transparent colonies, is positive in the catalase test, with optimal growth with a salt concentration of 5-10% (page 509, “Description of Virgibacillus picturae sp. nov.”). However, they do not teach that fermentation by Oceanobacillus picturae results in a variety of volatile substances (e.g., alkane, olefin, and phenol compounds) and a reduction of allyl isothiocyanate (instant specification, pages 6 and 7). Therefore, claim 1 is free of the prior art. 
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH STEWART CAREY whose telephone number is (571)272-1358. The examiner can normally be reached 9 am - 7 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH STEWART CAREY/Examiner, Art Unit 1653                                                                                                                                                                                                        
/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/29/2022